Citation Nr: 0735257	
Decision Date: 11/08/07    Archive Date: 11/26/07

DOCKET NO.  03-12 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1963 to 
December 1967.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1999 decision rendered by the Buffalo, 
New York Regional Office (RO) of the Department of Veterans 
Affairs (VA), which in part, denied a claim of entitlement to 
service connection for bilateral hearing loss and tinnitus.  

The Board notes that the additional appealed issues of an 
initial disability rating in excess of 50 percent for post 
traumatic stress disorder (PTSD) and entitlement to total 
disability rating based upon individual unemployability 
(TDIU); were resolved by an April 2005 rating action.  This 
rating action granted the veteran a 100 percent disability 
evaluation for PTSD, which in effect, rendered the issue of 
TDIU moot.  Therefore, the two issues listed on the title 
page are the only issues remaining for appellate review.

This case was remanded for further development in Board 
remand decision dated in April 2004.  The requested 
development has been completed.


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim and the VA has made 
reasonable efforts to develop such evidence.

2.  Hearing loss was not manifested during active duty or 
within one year of separation; and a current hearing loss 
disability has not been etiologically related to service by 
competent VA or private medical evidence.

3.  Tinnitus was not manifested during the veteran's active 
service or within one year of separation; and a current 
tinnitus disability has not been etiologically related to 
service by competent VA or private medical evidence.




CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by active 
duty service; nor may a sensorineural hearing loss be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).

2.  Tinnitus was not incurred in or aggravated by service; 
nor may a sensorineural hearing loss be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in August 2001 and April 2004.  Those letters notified 
the veteran of VA's responsibilities in obtaining information 
to assist the veteran in completing his claim, identified the 
veteran's duties in obtaining information and evidence to 
substantiate his claim, and requested that the veteran send 
in evidence in his possession that would support his claim.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a claim, including the degree of disability and the 
effective date of an award.  Because this claim is being 
denied, any other notice requirements beyond those cited for 
service connection claims, are not applicable.  Therefore, to 
move forward with adjudication of this claim would not cause 
any prejudice to the veteran. 

All pertinent development has been undertaken and all 
available evidence has been obtained in this case.  The 
veteran identified VA treatment records which the RO 
obtained.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim, 
and the Board is satisfied that VA has assisted the veteran 
in the development of his claim in accordance with applicable 
laws and regulations and to move forward with adjudication of 
this claim would not cause any prejudice to the veteran.  
Accordingly, the Board will address the merits of this claim.

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau, 2 Vet. App. 141. 

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  In addition, 
certain chronic diseases, including other organic diseases of 
the nervous system, may be presumed to have been incurred or 
aggravated during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 
(2007). 

Service connection shall be granted to a veteran if the 
veteran served 90 days or more during a war period or after 
December 31, 1946 or had peacetime service on or after 
January 1, 1947, and sensorineural hearing loss, although not 
otherwise established as incurred in or aggravated by 
service, is manifested to a compensable degree within one 
year following the requisite service.  38 C.F.R. §§ 3.307, 
3.309 (2006)

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111; Cotant v. 
Principi, 17 Vet. App. 116 (2003); VAOPGCPREC 3-2003 (July 
16, 2003).  

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 
26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Although the 
appellant is competent to provide evidence of visible 
symptoms, he is not competent to provide evidence that 
requires medical knowledge.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

The veteran avers that he was exposed to acoustic trauma from 
combat while on active duty.  His DD Form 214 indicates that 
he served in Vietnam and had a military occupational 
specialty (MOS) of anti-tank operator.  Service personnel 
records show that the veteran participated in several 
operations against the Viet Cong and counter-insurgency 
forces in the DaNang area of Vietnam.  Exposure to acoustic 
trauma was likely.  

The veteran's November 14, 1963 enlistment physical 
examination report shows that an evaluation of his ears was 
normal.  The audiometric evaluation performed in conjunction 
with the examination noted no hearing loss, and the veteran's 
hearing profile was H-1.  See Odiorne v. Principi, 3 Vet. 
App. 456, 457 (1992) (Observing that the "PULHES" profile 
reflects the overall physical and psychiatric condition of 
the veteran on a scale of 1 (high level of fitness) to 4 (a 
medical condition or physical defect which is below the level 
of medical fitness for retention in the military service)).  
The veteran also denied a history of ear trouble or use of 
hearing aids on his Report of Medical History form, dated in 
November 1963.  A clinical record dated on November 18, 1963, 
noted that the veteran had defective hearing, but no 
explanation for this conclusion was provided.  It is assumed 
for purposes of this decision, the veteran had normal hearing 
based on the audiometric examination performed on entry into 
service.  The remaining service medical records reflect no 
complaints, diagnoses, or treatment for difficulty hearing, 
tinnitus, or other problems with the veteran's ears.  The 
November 1967 discharge examination revealed no defects of 
the ears and the veteran demonstrated normal hearing, with 
15/15 on the whispered and spoken voice tests.  

In December 1967, the veteran filed a claim for VA 
compensation.  A hearing loss or tinnitus was not among the 
disorders for which he was seeking service connection.

The veteran underwent a VA audiological examination in June 
1999, where he reported a two-year history of partial and 
fluctuating hearing loss in his left ear.  He reported in-
service noise exposure, which included rifle/pistol use, 
target practice, airboats, tanks and heavy artillery, 
explosions, and demolition without the use of hearing 
protection.  He related that as a civilian he had noise 
exposure from factory/plant work, construction work, power 
tools, noise as a pilot, and chainsaws with the use of 
hearing protection.  He had noise exposure from hunting, 
stock/race car racing, and use of weed-eaters, all without 
the use of hearing protection.  He described his tinnitus as 
constant and hissing.  He allowed that the onset of the left 
ear hearing loss and tinnitus occurred suddenly one day, two-
years earlier, while driving in his car.  He heard a pop, 
then hissing.  He also noted that his initial hearing loss 
was severe but had recovered since that time.  The veteran 
denied a history of ear infection, ear surgery, serious 
illness, hearing aids, or familial hearing loss.  Upon 
examination, the right ear had normal hearing from 500 Hertz 
(Hz) to 4000 Hz; and abnormal middle ear function.  The left 
ear had normal hearing at 500 Hertz (Hz), and from 2000 to 
3000 Hz; moderate sensorineural hearing loss at 1000 Hz; and 
mild sensorineural hearing loss at 1000 Hz.   

During a follow-up examination by an ear, nose, and throat 
(ENT) physician in June 1999, the veteran again reported 
sudden onset of left ear hearing loss and tinnitus two years 
prior.  He denied symptoms of vertigo, and had not had any 
ear infections or ear surgery.  Upon examination, his 
tympanic membranes, external auditory canal, and mastoids 
were all normal.  The audiogram showed normal hearing on the 
right side up to 6000 Hz, with mild sensorineural hearing 
loss at 8000 Hz.  On the left the veteran had normal hearing 
at 500 Hz, with a moderate sensorineural hearing loss from 
750 to 1000 Hz, and normal hearing above that.  Hearing loss 
above 4000 to 8000 Hz was moderately severe, with normal 
middle ear function.  The examiner opined that the veteran's 
symptoms were not related to any events of his military 
service.

In written correspondence dated in September 1996, the 
veteran's private physican, P. A. M., M.D., stated that he 
initially saw the veteran in August 1996 with the complaint 
of sudden left ear hearing loss.  The physical examination 
was essentially normal.  The audiometric evaluation revealed 
a moderate to severe left-sided sensorineural hearing loss.  
An MRI of the brain was conducted to rule out an acoustic 
neuroma, and showed no evidence of a tumor.  In conclusion, 
P. A. M., M.D. wrote that he believed the veteran to have 
idiopathic sudden sensorineural hearing loss.  He also noted 
that the veteran had a moderate chance of regaining some 
hearing in the left ear; and already the veteran had reported 
some improvement over the past several weeks.  Finally, the 
physican recommended that the veteran wear hearing protection 
at work to preserve his residual hearing.  

A copy of the veteran's Social Security Administration (SSA) 
Disability Determination file is of record and shows that the 
veteran was noted to have partial hearing loss in his left 
ear.  Included in this file are a few additional records from 
P.A.M., M.D., dated between August and September 1996.  These 
records include a copy of an August 1996 MRI report of a 
negative brain study, some clinical notes, and an audiogram 
with uninterpreted graph results.  Another pertinent SSA 
record is a copy of written correspondence from P.T.M., M.D., 
who performed a clinical evaluation in May 2002 for SSA 
disability determination purposes.  In his correspondence, P. 
T. M., M.D. discussed the history and present severity of 
veteran's hearing loss and tinnitus, but did not comment upon 
the etiology of the hearing loss or tinnitus

The veteran underwent a VA audiology examination in October 
2004, at which time his entire claims file was reviewed.  The 
veteran reported sudden left ear hearing loss and tinnitus in 
1996, with the disorders constant since that time.  Following 
a comprehensive clinical evaluation, the audiologist 
diagnosed normal right ear hearing, except for mild 
sensorineural hearing loss at 3000 Hz and 4000 Hz.  Left ear 
had mild to moderately severe sensorineural hearing loss.  In 
a July 2005 addendum, the examiner noted that she reviewed 
the veteran's claims file at the time of the examination and 
noted that he had a normal hearing test at discharge from 
service.  She further noted that the only mention of tinnitus 
by the veteran was in 1996, where he indicated it began after 
a popping in his left ear and sudden onset of hearing loss.  
This would not be related to military service.  Based upon 
the discharge hearing test examination, which showed normal 
hearing bilaterally and no mention of tinnitus in the record, 
the examiner opined that it was not likely that the current 
hearing loss and tinnitus were related to military service.

Initially, the Board finds that the veteran's hearing loss 
did not pre-exist service.  Only such conditions as are 
recorded in examination reports are considered as noted.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Although a service 
medical record shows a notation of defective hearing shortly 
after entrance into service, the entrance examination itself 
does not contain a finding of defective hearing or other ear 
defects.  Additionally, the veteran denied any hearing or ear 
problems at the time of entering service on his November 1963 
Report of Medical History form.  As the evidence does not 
support a finding that a hearing loss disability pre-existed 
entrance into service; a discussion of whether or not hearing 
loss was aggravated therein is unnecessary.

Based upon a review of the cumulative evidence of record, the 
Board finds that service connection is not warranted for 
either hearing loss or tinnitus, on a direct basis, because 
neither of these current disabilities were shown to have 
manifested as chronic disorders in service; nor does the 
available competent medical evidence indicate that an 
etiological relationship exists between them and the 
veteran's military service.  

It is clear that veteran was exposed to excessive noise in 
service.  However, after a review of the evidence it appears 
that no chronic hearing loss or tinnitus disability 
manifested during service or at separation.  In this regard, 
the Board notes that there are no service records showing any 
subjective complaints or treatment for hearing loss and 
tinnitus in service, despite an early service record noting 
defective hearing; nor were there complaints or treatment in 
the period immediately following separation from service.  
The Board notes further that there is evidence that the 
veteran had noise exposure following separation from military 
service from both occupational and recreational activities; 
and it is noted that he did not use hearing protection during 
the recreational activities.

Moreover, the veteran separated from service in December 1967 
and by his own account, the first manifestations of hearing 
loss and tinnitus occurred suddenly in 1996 or 1997, some 30 
years after discharge from service.  These manifestations are 
too remote in time to relate to service absent competent 
(medical) evidence to the contrary.  See Maxson v. West, 12 
Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) 
(incurrence of a disorder or disease during service may be 
rebutted by absence of medical treatment for, or related 
complaints about, the claimed condition for a prolonged 
period after service).  The veteran has not provided any 
competent medical evidence which establishes that either his 
current hearing loss or tinnitus were incurred in, or are 
etiologically related to military service.  

In fact, the preponderance of the evidence suggests no causal 
relation exists between military service and the hearing loss 
and tinnitus.  In this regard, the private physician who 
treated the veteran noted that his hearing loss and tinnitus 
occurred suddenly and were "idiopathic"; thereby 
essentially concluding that the etiology of the disorders 
were unknown.  Furthermore, VA ENT physicians have examined 
the veteran, and even considering his in-service and post-
service noise exposure, have found no correlation between the 
current hearing loss, tinnitus and military service.  The 
credibility and weight to be attached to such opinions are 
within the providence of the Board as adjudicators.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 

The Board finds these opinions to be competent and probative, 
as all of the physicians performed comprehensive clinical 
examinations of the veteran; and are all specialists in the 
field of audiology.  Also, the most recent VA physician 
reviewed the veteran's entire claims file in conjunction with 
the exam.  An evaluation of the probative value of a medical 
opinion is based on the medical expert's personal examination 
of the patient, the examiner's knowledge and skill in 
analyzing the data, and the medical conclusions reached.  Id.  
As such, the Board finds that the current hearing loss and 
tinnitus do not warrant service connection.

Service connection for bilateral hearing loss and tinnitus 
are also not warranted on a presumptive basis.  The first 
objective evidence (e.g. a diagnosis by a medical 
professional) of a hearing loss and tinnitus disability is in 
the private medical records of P.A.M., M.D. in 1996; 29 years 
after separation from service.  Thus, as the veteran's 
hearing loss and tinnitus did not manifest to a compensable 
degree within one year of separation from active duty, the 
Board finds they may not be presumed to have been incurred or 
aggravated during service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309. 

On the basis of the foregoing, the Board finds that the 
criteria for establishing service connection for hearing loss 
have not been met.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claims, that doctrine is not applicable 
in this appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. at 55-57 (1990).




ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


